Per Curiam.

The majority of the court are of opinion that there is no material error in the proceedings and judgment in the court below, as shown by the record, and with respect to special charge No. 5, upon which the only difference of opinion arises (requiring the defendant in error, Fox, to prove affirmatively the authority of Dawson to make the contract binding on the company), are of the opinion that said charge was properly refused, because it necessarily *281excludes all consideration by the jury of the testimony tending to show acceptance of benefits with knowledge, and other facts tending to show ratification (Cook on Corporations, Sections 1792 to 1798, inclusive).
Robert Ramsey, for plaintiff in error.
Judson Harmon and C. B. Wilby, for defendant in error.
The judgment of the Special Term must, therefore, be affirmed, and it is so ordered.
Hosea and Hoffheimer, JJ., concur. Littleford, J., dissents with respect to special charge No. 5, which, in his opinion, should have been given, upon the authority of Bradford Belting Co. v. Gibson, 68 O. S., 440.
Judgment affirmed.